Citation Nr: 0126078	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-05 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 
1991, for the award of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 1, 
1991, for the award of entitlement to a total disability 
rating based upon individual unemployability. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is the custodian of the veteran who served on 
active duty from July 1963 to June 1967.  The veteran has 
been rated as incompetent by the Department of Veterans 
Affairs (VA) since July 30, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
San Diego, California, Regional Office (RO) of the VA.

The Board notes that in correspondence dated in September 
2001 the veteran's attorney, in essence, requested that the 
appeal be limited to the narrow issues of entitlement to 
earlier effective dates for PTSD and a total disability 
rating based upon the invalidity of 38 C.F.R. 
§ 3.400(q)(1)(ii).  


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate the claim and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  A December 1989 rating decision denied entitlement to 
service connection for a psychiatric disorder.  The veteran 
was notified by correspondence dated January 8, 1990, but did 
not appeal.

4.  In May 1, 1989, the RO received correspondence which was 
construed as a request to reopen a claim for entitlement to 
service connection for a psychiatric disorder.  

5.  An April 1999 rating decision, inter alia, granted 
entitlement to service connection for PTSD and assigned a 70 
percent disability rating effective from May 1, 1991.

6.  In correspondence dated May 12, 1999, the RO notified the 
veteran entitlement to service connection for PTSD had been 
granted and informed him that he might be entitled to a total 
disability rating based upon individual unemployability.

7.  On November 8, 1999, the RO received the veteran's VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.

8.  A February 2000 rating decision, inter alia, granted 
entitlement to a total disability rating based upon 
individual unemployability effective from May 1, 1991.


CONCLUSIONS OF LAW

1.  An effective date earlier than May 1, 1991, for the award 
of entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).

2.  An effective date earlier than May 1, 1991, for a total 
disability rating based upon individual unemployability is 
not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 2001 statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In May 1987, the veteran submitted a statement, in essence, 
requesting entitlement to service connection for a nervous 
disorder.  In an October 1989 decision, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder.

A letter received by VA on November 30, 1989, from the 
veteran's representative at that time, sought to reopen the 
veteran's claim; reconsideration was also requested.  A 
December 1989 rating decision denied entitlement to service 
connection for a psychiatric disorder.  The veteran was 
notified by correspondence dated January 8, 1990, but did not 
appeal.

In March 1990, the Board denied reconsideration of the 
October 1989 Board decision.

On May 1, 1991, the VA received correspondence which was 
construed as a request to reopen a claim for entitlement to 
service connection for a psychiatric disorder. The VA, in 
August 1991, determined that new and material evidence had 
not been submitted sufficient to reopen the claim.  The 
veteran perfected an appeal to the August 1991 rating 
decision, and the Board, in a November 1994 decision, found 
that no new and material evidence had been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder.  The Board's November 
1994 decision was then appealed by the veteran to the United 
States Court of Appeals for Veterans Claims (Court), and a 
joint motion for remand of the Board's decision was filed in 
September 1995.  The Court, in an October 1995 Order, granted 
the motion for remand, and the Board's November 1994 decision 
was vacated.  Subsequently, in an April 1999 rating decision, 
the RO granted the veteran's claim for service connection for 
PTSD, and assigned a 70 percent disability rating effective 
from May 1, 1991.

In correspondence dated May 12, 1999, the RO notified the 
veteran entitlement to service connection for PTSD had been 
granted and informed him that he might be entitled to a total 
rating based on individual unemployability.

On November 8, 1999, the RO received the veteran's VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.

A February 2000 rating decision, inter alia, granted 
entitlement to a total rating based on individual 
unemployability effective from May 1, 1991.

In his notice of disagreement and substantive appeal the 
veteran requested entitlement to effective dates from the 
date of his claim on November 30, 1989.  The June 2001 
substantive appeal also claimed an earlier effective date was 
warranted because 38 C.F.R. § 3.400(q)(1)(ii) was invalid 
because it exceeded the plain language of 38 U.S.C.A. 
§ 5110(a).

In correspondence dated in September 2001 the veteran's 
attorney conceded that the November 30, 1989, document did 
not constitute a renewed formal claim or a notice of 
disagreement and, in essence, requested that the appeal be 
limited to the narrow issues of entitlement to earlier 
effective dates for PTSD and a total rating based on 
individual unemployability based upon the invalidity of 
38 C.F.R. § 3.400(q)(1)(ii).  

Analysis

VA regulations provide that previous rating determinations 
which are final and binding are accepted as correct in the 
absence of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a) (2001).  However, despite the finality of a prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

The applicable statutory law provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991). 

VA regulations provide that the effective date of an 
evaluation and award of compensation for a claim received 
after a final disallowance is the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(q)(1)(ii) (2001).  

In this case, in December 1989 the VA denied entitlement to 
service connection for a psychiatric disorder.  The veteran 
was notified by correspondence dated January 8, 1990, but did 
not appeal.  Therefore, the rating decision became final.  
38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. § 19.192 (1989).

Based upon the evidence of record, the Board finds that an 
effective date earlier than May 1, 1991, for the award of 
entitlement to service connection for PTSD is not warranted.  
The record reflects the veteran did not appeal a December 
1989 rating decision and that determination became final.  
The Board notes the facts in this case are not in dispute.

Although contentions have been advanced to the effect that 
the veteran was totally disabled because of PTSD since before 
May 1, 1991, the Board finds there is no basis in law or fact 
whereby the veteran may be granted an earlier effective date.  
See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.158, 3.400.  As there 
is no evidence that the veteran filed a request to reopen the 
previously disallowed claim prior to May 1, 1991, the Board 
must conclude that an earlier effective date is not 
warranted.

While the Board acknowledges the legal argument raised by the 
attorney for the veteran, to the effect that 38 C.F.R. 
§ 3.400(q)(1)(ii) is invalid as it exceeds the plain language 
of 38 U.S.C.A. § 5110(a), the Board notes that it is bound by 
the rules and regulations of VA.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001).  Moreover, the Board finds the 
regulation does not exceed statutory authority.  The Board 
notes that 38 C.F.R. § 3.400(q)(1)(ii) is consistent with the 
plain language of 38 U.S.C.A. § 5110(a) for a claim reopened 
after final adjudication.  Although the regulation uses the 
term "new claim" and the statute refers to the term 
"application," the Court has held that in accordance with 
the contextual meaning of "an award of disability 
compensation," the phrase "application therefor" means the 
application that resulted in the award of disability 
compensation currently under review for an effective date.  
See Wright v. Gober, 10 Vet. App. 343 (1997).  

In Wright the Court noted that the appellant in that case 
argued that it was possible that the phrase "if application 
therefor is received within one year from such date of 
discharge or release" could mean that the filing of an 
application for a particular disability within one year after 
separation from service preserves the date-of-separation 
effective date even when service connection is denied under 
that application and then granted on the basis of a much 
later application to reopen for that same disability.  The 
Court held that "[a]t most, this argument is based on a 
highly speculative suggestion that there is ambiguity in the 
language of section 5110(b)(1).  But the suggestion of 
ambiguity is belied by the plain meaning of the statute.  
Nothing in the statute indicates that an effective date can 
be set based upon an application that resulted in a final 
disallowance of the claim."  Id. at 347.  Therefore, the 
Board finds the claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the claim for 
earlier effective dates.


ORDER

The claim for entitlement to an effective date earlier than 
May 1, 1991, for the award of entitlement to service 
connection for PTSD is denied.

The claim for entitlement to an effective date earlier than 
May 1, 1991, for the award of entitlement to a total rating 
based on individual unemployability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

